LSB Industries, Inc. Form 10-Q (3-31-2010) UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number1-7677 LSB Industries, Inc. Exact name of Registrant as specified in its charter Delaware 73-1015226 State or other jurisdiction of incorporation or organization I.R.S. Employer Identification No. 16 South Pennsylvania Avenue, Oklahoma City, Oklahoma73107 Address of principal executive offices(Zip Code) (405) 235-4546 Registrant's telephone number, including area code None_ Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes [] No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).[] Yes [] No 1 (Facing Sheet Continued) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). [] Yes [X] No The number of shares outstanding of the Registrant's voting common stock, as of April 30, 2010 was21,231,058 shares, excluding4,143,362 shares held as treasury stock. 2 FORM 10-Q OF LSB INDUSTRIES, INC. TABLE OF CONTENTS PART I – Financial Information Page Item 1. Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures About Market Risk 56 Item 4. Controls and Procedures 57 Special Note Regarding Forward-Looking Statements 58 PART II – Other Information Item 1. Legal Proceedings 60 Item 1A. Risk Factors 60 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 60 Item 3. Defaults Upon Senior Securities 60 Item 4. ( Reserved) 60 Item 5. Other Information 60 Item 6. Exhibits 61 3 PART I FINANCIAL INFORMATION Item 1. Financial Statements LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Information at March 31, 2010 is unaudited) March 31, 2010 December 31, 2009 (In Thousands) Assets Current assets: Cash and cash equivalents $ 45,067 $ 61,739 Restricted cash 582 30 Short-term investments 10,000 10,051 Accounts receivable, net 67,906 57,762 Inventories: Finished goods 36,319 25,753 Work in process 2,104 2,466 Raw materials 22,690 22,794 Total inventories 61,113 51,013 Supplies, prepaid items and other: Prepaid insurance 3,206 4,136 Prepaid income taxes 1,181 1,642 Precious metals 12,194 13,083 Supplies 5,415 4,886 Other 2,682 1,626 Total supplies, prepaid items and other 24,678 25,373 Deferred income taxes 5,459 5,527 Total current assets 214,805 211,495 Property, plant and equipment, net 122,877 117,962 Other assets: Debt issuance costs, net 1,547 1,652 Investment in affiliate 3,959 3,838 Goodwill 1,724 1,724 Other, net 2,168 1,962 Total other assets 9,398 9,176 $ 347,080 $ 338,633 (Continued on following page) 4 Table of Contents LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (continued) (Information at March 31, 2010 is unaudited) March 31, 2010 December 31, 2009 (In Thousands) Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ 39,297 $ 37,553 Short-term financing 1,905 3,017 Accrued and other liabilities 25,367 23,054 Current portion of long-term debt 3,438 3,205 Total current liabilities 70,007 66,829 Long-term debt 101,775 98,596 Noncurrent accrued and other liabilities 10,776 10,626 Deferred income taxes 12,094 11,975 Commitments and contingencies (Note 11) Stockholders' equity: Series B 12% cumulative, convertible preferred stock, $100 par value; 20,000 shares issued and outstanding 2,000 2,000 Series D 6% cumulative, convertible Class C preferred stock, no par value; 1,000,000 shares issued 1,000 1,000 Common stock, $.10 par value; 75,000,000 shares authorized, 25,371,925 shares issued (25,369,095 at December 31, 2009) 2,537 2,537 Capital in excess of par value 130,349 129,941 Retained earnings 42,495 41,082 178,381 176,560 Less treasury stock at cost: Common stock, 4,143,362 shares 25,953 25,953 Total stockholders' equity 152,428 150,607 $ 347,080 $ 338,633 See accompanying notes. 5 Table of Contents LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENT OFINCOME (Unaudited) Three Months Ended March 31, 2010and 2009 2010 2009 (In Thousands, Except Per Share Amounts) Net sales $ 130,410 $ 150,197 Cost of sales 102,144 109,469 Gross profit 28,266 40,728 Selling, general and administrative expense 24,589 21,375 Provisions for losses on accounts receivable 9 52 Other expense 58 43 Other income (806 ) (162 ) Operating income 4,416 19,420 Interest expense 2,080 1,911 Gain on extinguishment of debt - (1,322 ) Non-operating other income, net (38 ) (23 ) Income from continuing operations before provisions for income taxes and equity in earnings of affiliate 2,374 18,854 Provisions for income taxes 912 7,349 Equity in earnings of affiliate (261 ) (240 ) Income from continuing operations 1,723 11,745 Net loss from discontinued operations 5 2 Net income 1,718 11,743 Dividends on preferred stocks 305 306 Net income applicable to common stock $ 1,413 $ 11,437 Weighted-average common shares: Basic 21,226 21,110 Diluted 21,364 23,671 Income per common share: Basic $ .07 $ .54 Diluted $ .07 $ .51 See accompanying notes. 6 Table of Contents LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Three Months Ended March 31, 2010 Common Stock Shares Non-Redeemable Preferred Stock Common Stock Par Value Capital in Excess of Par Value Retained Earnings Treasury Stock-Common Total (In Thousands) Balance at December 31, 2009 25,369 $ 3,000 $ 2,537 $ 129,941 $ 41,082 $ (25,953 ) $ 150,607 Net income 1,718 1,718 Dividends paid on preferred stocks (305 ) (305 ) Stock-based compensation 247 247 Exercise of stock options 2 22 22 Excess income tax benefit associated with stock-based compensation 138 138 Conversion of 13 shares of redeemable preferred stock to common stock 1 1 1 Balance at March 31, 2010 25,372 $ 3,000 $ 2,537 $ 130,349 $ 42,495 $ (25,953 ) $ 152,428 See accompanying notes. Note: For the three months ended March 31, 2010 and 2009, total comprehensive income was $1,718,000 and $11,815,000, respectively. 7 Table of Contents LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2010 and 2009 2010 2009 (In Thousands) Cash flows from continuing operating activities: Net income $ 1,718 $ 11,743 Adjustments to reconcile net income to net cash provided (used) by continuing operating activities: Net loss from discontinued operations 5 2 Deferred income taxes 189 1,950 Gain on extinguishment of debt - (1,322 ) Losses on sales and disposals of property and equipment 3 13 Gain on property insurance recoveries associated with property, plant and equipment (495 ) - Depreciation of property, plant and equipment 4,060 3,796 Amortization 153 245 Stock-based compensation 247 261 Provisions for losses on accounts receivable 9 52 Provision for (realization of) losses on inventory 118 (3,032 ) Realization of losses on firm sales commitments (351 ) - Equity in earnings of affiliate (261 ) (240 ) Distributions received from affiliate 140 175 Changes in fair value of commodities contracts 310 1,498 Changes in fair value of interest rate contracts 220 70 Other (10 ) - Cash provided (used) by changes in assets and liabilities: Accounts receivable (11,323 ) 4,055 Inventories (10,218 ) 8,842 Prepaid and accrued income taxes 461 1,157 Other supplies and prepaid items 351 (538 ) Accounts payable 3,291 (7,748 ) Accrued payroll and benefits 1,885 2,009 Commodities contracts 124 (3,127 ) Other current and noncurrent liabilities 1,137 (1,027 ) Net cash provided (used) by continuing operating activities (8,237 ) 18,834 Cash flows from continuing investing activities: Capital expenditures (6,524 ) (7,195 ) Proceeds from property insurance recoveries associated with property, plant and equipment 1,670 - Proceeds from sales of property and equipment 2 1 Proceeds from short-term investments 10,051 - Purchase of short-term investments (10,000 ) - Proceeds from (deposits of) restricted cash (552 ) 148 Other assets (209 ) (108 ) Net cash used by continuing investing activities (5,562 ) (7,154 ) (Continued on following page) 8 Table of Contents LSB INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) (Unaudited) Three Months Ended March 31, 2010 and 2009 2010 2009 (In Thousands) Cash flows from continuing financing activities: Proceeds from revolving debt facilities $ 113,111 $ 143,503 Payments on revolving debt facilities (113,111 ) (143,503 ) Acquisition of 5.5% convertible debentures - (4,174 ) Proceeds from other long-term debt, net of fees 47 - Payments on other long-term debt (1,588 ) (267 ) Payments on short-term financing (1,112 ) (888 ) Proceeds from exercise of stock options 22 - Excess income tax benefit associated with stock-based compensation 136 79 Dividends paid on preferred stocks (305 ) (306 ) Net cash used by continuing financing activities (2,800 ) (5,556 ) Cash flows of discontinued operations: Operating cash flows (73 ) (20 ) Net increase (decrease) in cash and cash equivalents (16,672 ) 6,104 Cash and cash equivalents at beginning ofperiod 61,739 46,204 Cash and cash equivalents at end of period $ 45,067 $ 52,308 Supplemental cash flow information: Cash payments for income taxes, net of refunds $ 150 $ 4,159 Noncash investing and financing activities: Receivable associated with a property insurance claim $ - $ 1,135 Current other assets, accounts payable and long-term debt associated with property, plant and equipment $ 6,074 $ 2,444 Debt issuance costs associated with the acquisition of the 5.5% convertible debentures $ - $ 204 See accompanying notes. 9 Table of Contents LSB INDUSTRIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1: Basis of PresentationThe accompanying condensed consolidated financial statements include the accounts of LSB Industries, Inc. (the “Company”, “We”, “Us”, or “Our”) and its subsidiaries.
